Title: To Thomas Jefferson from George Mason, 6 October 1780
From: Mason, George
To: Jefferson, Thomas



Dear Sir
Fairfax County, Gunston-Hall Octob. 6th. 1780.

This will be delivered You by my Son William, who commands the Militia Company ordered from this County to Carolina: The Men are mostly Volunteers; who turned out from the Battalion at large, without any Regard to the Divisions to which they belonged; there are among them Several Soldiers, and three or four Serjeants who had served out their Time in the Virginia Line on Continental Establishment; so that I look upon it to be equal to any Militia Company in the State: I intreat You Sir to order them to be furnished with good Musquets and Bayonets &c. It is a most discouraging Circumstance to a Young fellow to lead Men into Action, without proper Arms; and I fear the former Regiments of Militia, serving to the Southward, have thrown away and lost so many of their Arms, that they can have little Dependence in being properly supplyed on their Arrival at Hillsborough.
The Militia I presume are to be paid in Tobacco which they can’t receive until after their Return, and must in the mean time be distressed a good deal for many things they will want in the Service; I don’t recollect whether any Money is advanced them on this Account; You will be pleased to give my Son the necessary Information and Orders respecting it.
The late Draught for the regular Service, has been not only quietly, but cheerfully executed in this, and the neighbouring Countys; and the subsequent Requisition from the Militia has, in this County, been complied with, with the utmost Alacrity; I have not yet heard how it has been executed in the adjacent Countys; but I think there is little Danger of Resistance, where the leading Men are true Whigs, and possessed of common Discretion. I understand the Draft has been resisted, and prevented in some of the  lower Countys, and some Lives lost; which I am not at all surprized at: if such dangerous Meetings are not effectually quelled, and the Ring-leaders punished, our Government can’t subsist: if the Civil Power of the Countys where they have happened is insufficient, I hope the Military Force, lately raised, will afford Means of doing it: if the Truth cou’d be discovered, I doubt not but some of their principal Men are privately at the Bottom of it.
I am much concerned to hear You intend at the End of the present Campaign, to resign the Office of supreme Magistrate; I wish You could be prevailed on to hold it at least ’til after the next general Election; for I really dread the Choice which the present Assembly may make.
As my very ill Health, at present, makes my attendance at the next Session of Assembly rather uncertain, I take this Opportunity, by my Son, of sending You a few of the Portugal, and best kind of Rare-ripe Peach Stones. Almost all my Portugal peaches were stolen this Year before they were ripe; but I saved the few Stones I send you myself, and know they are the true Sort. I have observed this kind of Peach requires more Care than most others, and if the Trees are not tended, and the Ground cultivated, the Fruit is apt to be coarse and harsh; with due Culture the Peaches are the finest I ever tasted.
I beg my Compliments to your Lady; and am with the greatest Esteem and Respect Dr. Sir Yr. most Obt. svt.,

G. Mason


P.S. The sooner the Peach Stones are planted the better; if it is deferred ’til late in the winter, very few will come up next Spring; they should be secured from the Moles by Slabs, or some such thing, let into the Ground.

